OPINION — AG — NEITHER FEES NOR MILEAGE OF THE SHERIFF OR HIS DEPUTIES IN CIVIL OR CRIMINAL PROCEEDINGS IN THE DISTRICT COURT (WHETHER ORIGINALLY COMMENCED IN SUCH COURT OR APPEALED TO SUCH COURT) NOT FEES ITEMIZED UPON TRANSCRIPT IN APPEALS TO THE DISTRICT COURT, IN CIVIL OR CRIMINAL CASES, FROM THE CITY COURTS ESTABLISHED AND OPERATING UNDER THE PROVISIONS OF 11 O.S.H. 831 TO 11 O.S.H. 858 OR FROM JUSTICE OF THE PEACE COURTS, SHOULD, WHEN COLLECTED BY THE COURT CLERK OF THE COUNTY, BE DEPOSITED IN THE COURT FUND OF THE COUNT; THAT ALL FEES AND MILEAGE OF THE SHERIFF AND HIS DEPUTIES IN ORIGINAL ACTIONS IN THE DISTRICT COURT, WHEN COLLECTED BY THE COURT CLERK, SHOULD BE PAID OVER TO THE SHERIFF AND HIS DEPUTIES FOR DISPOSITION AND ACCOUNTING, AND IN MATTERS APPEALED FROM THE COUNTY COURT TO THE DISTRICT COURT SHOULD BE TRANSFERRED TO THE PROPER CASE IN THE COUNTY COURT AND THEN PAID PAID OVER TO THE SHERIFF FOR PROPER DISPOSITION AND ACCOUNTING; THAT FEES ITEMIZED ON TRANSCRIPTS IN APPEALS TO THE DISTRICT COURT FROM JUSTICE OF THE PEACE COURTS SHOULD, WHEN COLLECTED BY THE COURT CLERK BE PAID OVER TO THE JUSTICE OF THE PEACE COURT IN QUESTION, FOR PROPER DISPOSITION AND ACCOUNTING, AND IN APPEALS FROM THE CITY COURTS ABOVE MENTIONED SHOULD BE PAID OVER TO THE CLERK OF SUCH CITY COURT FOR PROPER DISPOSITION. CITE: 62 O.S.H. 321, OPINION NO. JULY 28, 1933 — PRUET, OPINION NO. FEBRUARY 17, 1938 — MORRIS (JAMES C. HARKIN)